                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

JAWAAN CHEVALIER (DOC #561624)                        CIVIL ACTION

VERSUS

ANDRE RILEY                                           NO. 17-139-JWD-EWD

                                             RULING

       Before the Court is Plaintiff’s Motion in Limine to Suppress Testimony and Evidence

(Doc. 76.) It is opposed. (Doc 86.) After considering the briefs and arguments of counsel, the

Court rules as follows:

   1. The Nature of Plaintiff’s Convictions or of Any Arrest That Did Not Lead to
      Conviction

       Consistent with this Court’s prior rulings, the jury may be told that Plaintiff has been

convicted of a felony and is serving his sentence at the Elayn Hunt Correctional Center. Federal

Rule of Evidence 609(a)(1)(A) makes evidence of a felony criminal conviction admissible

subject to Rule 403. The specific crime for which he was convicted is not relevant, or, to the

extent relevant, its prejudicial effect outweighs any probative value that it may have. The motion

is granted as to the nature of Plaintiff’s convictions or any surrounding facts.

       The motion is also granted with respect to any arrests that did not lead to conviction.

   2. ARP EHCC 2016-299

       This exhibit is attached to Plaintiff’s motion as Doc. 76-5. The Court has reviewed this

exhibit and, consistent with its prior ruling in Mack v. Benjamin, No. 13-552, 2015 WL 7313869

(M.D. La. Nov. 20, 2015), the Court grants the motion to the exhibit as a whole. The exhibit

contains hearsay and information which is irrelevant.
         This ruling is without prejudice to the Defendant attempting to introduce specific parts of

the exhibit which may, depending upon the specific document introduced and the purpose for

which it is being introduced or used, be admissible as an admission, impeachment evidence, or

fall into one of the exceptions to the hearsay rule.

    3. Institutional Record

         This exhibit is attached to Plaintiff’s motion as Doc. 76-4. Defendant represents that he

does not intend to introduce this document. (Doc. 86 at 2.) 1 Plaintiff’s motion is granted. The

exhibit contains hearsay, impermissible character evidence and information which is irrelevant.

    4. Kerry Najolia’s Expert Report and Attachments

         Defendant claims to be “at a loss to understand how to respond to the motion to excluded

(sic) expert Kerry Najolia.” (Doc. 86 at 3.) The Court is at a loss to understand how Defendant

can construe Plaintiff’s motion to exclude the testimony of their expert since it attempts to

exclude the report, and Defendant never addresses Plaintiff’s objection to the report based on



1
  Plaintiff quotes an email from counsel for Defendant in which Defendant states he is “introducing Plaintiff’s
Institutional Record as stated in the Pretrial Order.” (Doc. 76-1 at 3.) Counsel are reminded of their obligation under
this Court’s rules to consult in good faith to resolve evidentiary issues before a motion in limine is filed.
Specifically, this Court’s rule provides:

         The Court finds that there are too many motions in limine filed needlessly. Many of these motions
         could be resolved by the parties communicating with each other before filing.

         Accordingly, before any party in either a civil or criminal case files any motion in limine, the moving
         party shall confer with the opposing party (or any party having an interest to oppose) in a good faith
         effort to resolve the issue(s) amicably. If the parties cannot resolve the issue(s) amicably, the filing
         party must include with his motion a certificate stating that he conferred in a good faith effort to
         resolve the issue(s) amicably and that he was unable to reach an agreement.

         Further, if in spite of the above order, the moving party determines after the filing of an opposition
         to a motion in limine, that there is no longer a dispute, the moving party shall file a motion to
         withdraw his motion in limine from consideration.

Instructions for Filing Motions in Limine in Civil and Criminal Cases before Judge John W. deGravelles,
http://www.lamd.uscourts.gov/sites/default/files/forms/Instructions%20Regarding%20Motions%20in%20Limine.pd
f.


                                                            2
hearsay. Apparently, Defendant fails to see the distinction between Najolia’s report and his in-

court testimony (which is not objected to). An expert report is generally not admissible as

evidence since it is hearsay. Kerek v. Crawford Elec. Supply Co., Inc., No. 18-76, 2019 WL

6311365 (M.D. La. Nov. 25, 2019). Therefore, Plaintiff’s motion is granted. Presumably, Mr.

Najolia will be present in court to testify and may express his opinions as they are reflected in his

report.

    5. Andre Riley Warden’s Unusual Occurrence Report Dated 7/14/16

          Plaintiff does not attach this proposed exhibit to his motion, and, therefore, the Court is

unable to rule definitively. However, based on the rationale provided by Plaintiff in his argument

(Doc. 76-1 at 4-5), Plaintiff’s motion will likely be granted. See Mack v. Benjamin, supra, at *2–

3. Defendant fails to address this Court’s opinion in Mack but, without citation of any supporting

case law, argues that these documents fall into exceptions to the hearsay rule. (Doc. 86 at 2.) The

Court disagrees. Counsel for Defendant is instructed to notify the Court and opposing counsel

outside the presence of the jury in the event he intends to attempt introduction of this report so

that the Court can consider argument before ruling on the motion.

    6. Jawaan Chevalier’s Complete Medical and Mental Health Records

          The records were not attached for the Court to review, so it is impossible to rule on this

part of the motion in advance. Defendant argues the records are necessary to “establish a

baseline” of Plaintiff’s medical condition. (Doc. 86 at 4.) In his own motion in limine, Defendant

argues that Plaintiff is entitled to put before the jury evidence of Plaintiff’s pre-existing injuries

(using, as an example, Plaintiff’s eye disease suffered in 2015, which, argues Defendant, could

cause headaches and migraines if left untreated (Doc. 77-1 at 7)).




                                                    3
       The Court notes at the outset that only those medical and/or mental health records which

are germane to the incident in question will be permitted into evidence. Evidence of pre-existing

injuries or illnesses which are relevant to Plaintiff’s current claim would be admissible. Whether

or not his prior eye disease is relevant is unclear. Furthermore, as pointed out by Plaintiff (Doc.

83 at 7), to relate the symptoms of an eye injury or disease to symptoms allegedly caused by

Defendant’s conduct may well require expert testimony. Plaintiff complains no expert reports on

this issue were provided by Defendant in accordance with Rule 26. (Id. at 7-8) If true, Defendant

will not be allowed to speculate about whether Plaintiff’s post-accident complaints were caused

by an eye disease.

       Defendant is instructed to narrow its offering in accordance with this ruling. Furthermore,

Defendant is instructed to provide the narrowed records to counsel for Plaintiff before trial.

Defendant is instructed that, if there continues to be disagreement about whether the more

limited offering is admissible, this matter will be brought to the attention of the Court outside the

presence of the jury so that argument can be considered and a ruling rendered.

   7. Reference to the Criminal Record or Convictions of Any Inmate Witness

       Counsel for Plaintiff apparently did not consult with defense counsel on this particular

issue in advance of the filing of this motion, which is a violation of this Court’s rule.

Notwithstanding, counsel for Defendant is instructed that if he/she intends to utilize the

conviction or criminal record of any inmate witness, he/she shall bring this to the attention of the

Court out of the presence of the jury so that the matter may be resolved at that time.




                                                  4
   8. Testimony from Any Nurse, Physician or Other Medical Staff Personnel Regarding
      Whether the Injuries “indicate use of excessive force” or Whether the Injuries
      “suggest use of excessive force”.

       Plaintiff argues that there has been no Rule 26 or other disclosure of expert testimony in

this province. Opinion testimony of the kind sought to be excluded may ordinarily only be given

by an expert witness who has sufficient qualifications and factual foundation to provide such

testimony. Absent such qualifications and foundation, a witness (medical or otherwise) will not

be permitted to give such opinion testimony. Defendant does not address this part of Plaintiff’s

motion. Therefore, this part of Plaintiff’s motion is granted.

   9. Jawaan Chevalier Location Sheet

       Plaintiff argues that this document “does not appear” to have been produced in discovery.

(Doc. 76-1 at 9.) Defendant agrees that plaintiff’s location sheet is “not necessary if plaintiff

witness Lonnie Bryant is excluded.” (Doc 86. at 5.) But Defendant argues that it may be

necessary to show that Plaintiff was not located near Lonnie Bryant at the time of the incident.

Plaintiff makes clear that Bryant is not being called as a witness to the incident in question.

Therefore, Plaintiff’s motion on this document is granted.

   10. Unit One Assessment Triage Unit Logbook for July 14, 2016

       Plaintiff appears to be objecting to this document because it “may only be authenticated

by [Plaintiff].” (Doc. 76-1 at 10.) Defendant argues that this exhibit is necessary to prove that

“plaintiff was offered and refused medical care on July 14, 2016.” (Doc. 86 at 5.) The document

is relevant and assuming a proper foundation is laid regarding its authenticity, it will be allowed

into evidence. This part of Plaintiff’s motion is denied.




                                                  5
   11. “Any other exhibit not specifically listed”.

       The Court will not permit an exhibit which is not particularly mentioned on the Pretrial

Order to be admitted into evidence absent a showing of good cause. Defendant does not address

this objection in Plaintiff’s motion. If Defendant intends to introduce any exhibit not listed on the

Pretrial Order, it must bring this to the attention of the Court prior to trial and be prepared to

explain why such exhibit should be admitted if not previously listed.

   12. Dr. Jonathan Roundtree

       Plaintiff complains that this witness was not listed or identified in discovery or in Rule 26

disclosures and was not the EHCC medical director at the time period in question. (Doc. 76-1 at

10.) Ordinarily, any witness not identified in discovery or in the Pretrial Order will not be

permitted to testify. If Defendant intends to call Dr. Rountree to the stand, it must bring this

intention to the Court’s attention at the status conference before jury selection and be prepared to

show good cause as to why such witness was not previously listed.

   13. Susan Conners

       Again, Defendant represents that this witness will not be called (Doc. 86 at 5), which

begs the question of why the Court is spending its time on a non-issue. The parties are reminded

(again) – for this case and future cases – about this Court’s local rule requiring that only matters

that are still in dispute after pre-filing consultation, be made a part of a motion in limine. There

being no issue for the Court to resolve, this part of Plaintiff’s motion is denied as moot.

       Signed in Baton Rouge, Louisiana, on December 30, 2019.


                                              S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA


                                                   6
